Case 2:14-cv-06997-MCA-MAH Document 251 Filed 10/30/18 Page 1 of 1 PageID: 9977



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



  IN RE THALOMID AND REVLIMID
  ANTITRUST LITIGATION                                      Civil Action No. 14-6997

                                                                      ORDER



        THIS MATTER is before the Court by way of Class Plaintiffs International Union of

 Bricklayers and Allied Craft Workers Local Health Fund (“IUB”), International Union of

 Operating Engineers Local 39 Health and Welfare Trust Fund (“Local 39”), The Detectives’

 Endowment Association, Inc. (“DEA”), David Mitchell (“Mitchell”), City of Providence, and New

 England Carpenters Health Benefits Fund’s (“NEC” and, collectively, “Plaintiffs”) Motion for

 Class Certification and Appointment of Class Counsel, ECF No. 149;

        IT IS on this 30th day of October, 2018,

        ORDERED that Plaintiffs’ Motion for Class Certification and Appointment of Class

 Counsel, ECF No. 149, is DENIED.

                                                   /s Madeline Cox Arleo___________
                                                   MADELINE COX ARLEO
                                                   UNITED STATES DISTRICT JUDGE
